Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 May 13, 2021

The Court of Appeals hereby passes the following order:

A21D0330. KHADENE WALKER v. WINDCREST PARK TOWNHOME
    ASSOCIATION, INC.

      On December 10, 2019, the trial court entered an order awarding judgment to
Windcrest Park Townhome Association, Inc. and allowing judicial foreclosure. On
April 5, 2021, Khadene Walker filed in the Georgia Supreme Court a document
challenging the trial court’s order. The Supreme Court docketed the filing as an
application for discretionary review and transferred it here. See Case No. S21D0923
(Apr. 19, 2021).
      Although it appears that the trial court’s order is a directly appealable final
judgment, see OCGA § 5-6-34 (a), we lack jurisdiction to consider Walker’s
application because it is untimely. Ordinarily, if a party applies for discretionary
review of a directly appealable order, we grant the application under OCGA § 5-6-35
(j). To fall within this general rule, however, the application must be filed within 30
days of entry of the order to be appealed. See OCGA § 5-6-35 (d), (j). The
requirements of OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an
application for appeal not made in compliance therewith. See Boyle v. State, 190 Ga.
App. 734, 734 (380 SE2d 57) (1989).
      Walker filed this application more than one year after entry of the trial court’s
order. Accordingly, the application is untimely, and it is hereby DISMISSED for lack
of jurisdiction.



                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        05/13/2021
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.